Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis:
In the instant case, Claims 1-11 are directed to a method and Claims 19-20 are directed to a non-transitory computer-readable storage medium.  Thus, each of the claims falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2 Analysis:
Based on the claims being determined to be within one of the four statutory categories (Step 1), it must be determined if the claims are directed to a judicial exception of an abstract idea, specifically, “Mental Processes (processes that can be performed in the human mind, or by a human using a pen and paper)”.
Step 2A:  Prong 1 Analysis:
Claims 1 and 19 recite:
mental process)
- “using the feature derivation to generate…one or more additional feature values of the second feature from the one or more feature values of the first feature”;  the instant specification [0048] discloses “Feature derivations 228 include metadata for calculating or generating derived features”.  Using a formula to calculate a value is a mental process that can be performed by a human using pen and paper.  (mental process)
The judicial exception is not integrated into a practical application because the additional elements in claims 1 and 19 “one or more computer systems” and “non-transitory computer-readable storage medium” correspond to mere instructions to implement an abstract idea or other exception on a computer. The additional limitation in Claims 1 and 19 “obtaining feature configurations” and “obtaining from the feature configurations: an anchor…and a feature derivation” amount to insignificant extra-solution activity, as the judicial exception as recited requires the anchor and feature derivation (necessary data gathering and outputting; see MPEP 2106.05(g)(3)).  Additional limitation in Claims 1 and 19 “providing the one or more additional feature values for use with one or more machine learning models” amounts to merely saying “apply it” (mere instructions to apply an exception; see MPEP 2106.05(f)(1)).  The claims are directed to an abstract idea.
Step 2B Analysis:
storing and retrieving information in memory; see MPEP 2106.05(d)(II)(iv)).  Additional limitation in Claims 1 and 19 “providing the one or more additional feature values for use with one or more machine learning models” amounts to merely saying “apply it” (mere instructions to apply an exception; see MPEP 2106.05(f)(1)).  The limitations do not place any meaningful constraints on practicing the judicial exception. The claims are directed to a judicial exception.
Dependent claims 2-11 and 20 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea, as they recite further embellishment of the judicial exception.
Claims 2 and 20 recite the same limitations as Claims 1 and 19, further specifying:
matching, to the key tags, entity keys associated with the first and second features from a request for feature values.  The specification [0058] states that key tags “represent entities associated with the features”.  Key tags could just be variables in a formula.  Entity keys are then the values plugged into those variables.  i.e., in f(x) = mental process)
using the matched entity keys to obtain the one or more feature values of the first feature and generate the one or more additional feature values of the second feature.  As stated above, evaluating a function or formula in order to obtain values can be performed by the human mind, or a human with pen and paper (mental process)
Additional limitation “obtaining…key tags” does not integrate the abstract idea into a practical application because it amounts to insignificant extra solution activity (necessary data gathering and outputting; see MPEP 2106.05(g)(3)).  It does not amount to significantly more than the judicial exception, as it is well-understood, routine, and conventional activity (storing and retrieving information in memory; see MPEP 2106.05(d)(II)(iv)). The claims are directed to a judicial exception.
Claim 3 recites the same limitations as Claim 1, further specifying using a first entity key for the first feature to obtain a first feature value of the first feature (mental process), using a second entity key for the first feature to obtain a second feature value of the first feature (mental process), and using the first and second feature values to generate a third feature value of the second feature (mental process).
Claim 4 recites the same limitations as Claim 1, further specifying using the anchor to verify a reachability of the first feature in the environment (mental process), using the feature derivation to verify, based on the reachability of the first feature, an inherited reachability of mental process).  A “reachability” is a broad term, and could refer to whether a function is evaluable.  A human could verify that f(x) = 1/x is not “reachable” for x = 0. The claim is directed to a judicial exception.
Claim 5 recites the same limitations as Claim 1, further specifying using the feature types and the feature derivation to verify a compatibility of the first and second features prior to generating the one or more additional feature values (mental process).  Additional limitation “obtaining…feature types” does not integrate the abstract idea into a practical application because it amounts to insignificant extra solution activity (necessary data gathering and outputting; see MPEP 2106.05(g)(3)).  It does not amount to significantly more than the judicial exception, as it is well-understood, routine, and conventional activity (storing and retrieving information in memory; see MPEP 2106.05(d)(II)(iv)). The claim is directed to a judicial exception.
Claim 6 recites the same limitations as Claim 1, further specifying using the feature configurations to generate a dependency graph comprising the first and second features (mental process), using the dependency graph to derive an evaluation order associated with the first and second features. (mental process).
Claim 7 recites the same limitations as Claim 1, further specifying using the additional feature derivation to generate a feature value of the third feature from the one or more additional feature values of the second feature. (mental process).  Additional limitation “obtaining…additional feature derivation” does not integrate the abstract idea into a practical application because it amounts to insignificant extra solution activity (necessary data gathering and outputting; see MPEP 2106.05(g)(3)).  It does not amount to significantly more than the storing and retrieving information in memory; see MPEP 2106.05(d)(II)(iv)). The claim is directed to a judicial exception.
Claim 8 recites the same limitations as Claim 1, further specifying selecting a mechanism for obtaining the third feature from the additional anchor and the feature derivation (mental process), and using the mechanism to obtain a feature value of the third feature (mental process).  Additional limitation “obtaining…anchor….feature derivation” does not integrate the abstract idea into a practical application because it amounts to insignificant extra solution activity (necessary data gathering and outputting; see MPEP 2106.05(g)(3)).  It does not amount to significantly more than the judicial exception, as it is well-understood, routine, and conventional activity (storing and retrieving information in memory; see MPEP 2106.05(d)(II)(iv)). The claim is directed to a judicial exception.
Claim 9 recites the same limitations as Claim 1, further specifying wherein the feature derivation comprises an expression for generating the second feature from the first feature. (mental process).
Claim 10 recites the same limitations as Claim 1, further specifying an offline environment (mental process).
Claim 11 recites the same limitations as Claim 1, further specifying wherein the one or more computer systems execute in the environment.  This amounts to mere instructions to implement the abstract idea on a computer. The claim is directed to a judicial exception.

Claims 12-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis:
In the instant case, Claims 12-18 are directed to a method.  Thus, each of the claims falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2 Analysis:
Based on the claims being determined to be within one of the four statutory categories (Step 1), it must be determined if the claims are directed to a judicial exception of an abstract idea, specifically, “Mental Processes (processes that can be performed in the human mind, or by a human using a pen and paper)”.
Step 2A:  Prong 1 Analysis:
Claim 12 recites:
-“ matching, to the key tags by one or more computer systems, entity keys from a request for feature values”.  Matching can be done in the human mind (mental process)
-“ using the matched entity keys and the anchor to obtain, by the one or more computer systems, one or more feature values of the first feature from the environment”; the instant specification [0046] states that an anchor may include “formulas or operations for calculating and/or generating the features from the data.”  Using a formula to calculate a value is a mental process that can be performed by a human using pen and paper.  The specification [0058] states that key tags “represent entities associated with the features”.  Key tags could just be variables in a formula.  Entity keys are then the values plugged into those variables.  i.e., in f(x) mental process)
The judicial exception is not integrated into a practical application because the additional elements in claim 12 “one or more computer systems” corresponds to mere instructions to implement an abstract idea or other exception on a computer. The additional limitation in Claim 12 “obtaining feature configurations” and “obtaining from the feature configurations: an anchor…and key tags” amount to insignificant extra-solution activity, as the judicial exception as recited requires the anchor and key tags (necessary data gathering and outputting; see MPEP 2106.05(g)(3)).  Additional limitation in Claim 12 “providing the one or more additional feature values for use with one or more machine learning models” amounts to merely saying “apply it” (mere instructions to apply an exception; see MPEP 2106.05(f)(1)).  The claims are directed to an abstract idea.
Step 2B Analysis:
Claim 12 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional limitations of claim 12 “one or more computer systems” corresponds to mere instructions to implement an abstract idea or other exception on a computer.  The additional limitations in Claim 12 “obtaining feature configurations” and “obtaining from the feature configurations: an anchor…and key tags” amount to well-understood, routine, and conventional activity (storing and retrieving information in memory; see MPEP 2106.05(d)(II)(iv)).  Additional limitation in Claim 12 mere instructions to apply an exception; see MPEP 2106.05(f)(1)).  The limitations do not place any meaningful constraints on practicing the judicial exception. The claims are directed to a judicial exception.
Dependent claims 13-18 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea, as they recite further embellishment of the judicial exception.
Claim 13 recites the same limitations as Claim 12, further specifying using the matched entity keys and the feature derivation to generate, one or more additional feature values. The instant specification [0048] discloses “Feature derivations 228 include metadata for calculating or generating derived features”.  Using a formula to calculate a value is a mental process that can be performed by a human using pen and paper (mental process).  Additional limitation “one or more computer systems” amounts to mere instructions to implement the judicial exception on a computer.  Additional limitation “obtaining…feature derivation” does not integrate the abstract idea into a practical application because it amounts to insignificant extra solution activity (necessary data gathering and outputting; see MPEP 2106.05(g)(3)).  It does not amount to significantly more than the judicial exception, as it is well-understood, routine, and conventional activity (storing and retrieving information in memory; see MPEP 2106.05(d)(II)(iv)). The claim is directed to a judicial exception.
Claim 14 recites the same limitations as Claim 13, further specifying using a first entity key for the first feature to obtain a first feature value of the first feature (mental process), using mental process); using a combination of the first and second entity keys for the second feature, the first feature value, and the second feature value to generate a third feature value of the second feature. (mental process).
Claim 15 recites the same limitations as Claim 12, further specifying matching, to the key tags, additional entity keys from an additional request (mental process), and using the matched additional entity keys to generate one or more additional feature values (mental process).  Additional limitation “obtaining…feature derivation” does not integrate the abstract idea into a practical application because it amounts to insignificant extra solution activity (necessary data gathering and outputting; see MPEP 2106.05(g)(3)).  It does not amount to significantly more than the judicial exception, as it is well-understood, routine, and conventional activity (storing and retrieving information in memory; see MPEP 2106.05(d)(II)(iv)). The claim is directed to a judicial exception.
Claim 16 recites the same limitations as Claim 15, further specifying     using a first entity key for the third feature to obtain a first feature value of the third feature (mental process), using a second entity key for the fourth feature to obtain a second feature value of the fourth feature;  (mental process); using a combination of the first and second entity keys for the second feature, the first feature value, and the second feature value to generate a third feature value of the second feature (mental process).
Claim 17 recites the same limitations as Claim 12, further specifying using the feature configurations to generate a dependency graph comprising the first and second features mental process), using the dependency graph to derive an evaluation order associated with the first and second features. (mental process).
Claim 18 recites the same limitations as Claim 12, merely specifying that the entity keys are associated with at least one of a member, a company, and a job. (mental process).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 14, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “selecting a mechanism for obtaining the third feature from the additional anchor and the feature derivation”.  It is unclear if “from the additional anchor and the feature derivation” refers to “selecting” or “obtaining”.  Based on the text of the instant specification [0069], examiner is interpreting the limitation as “selecting a mechanism, from the additional anchor and the feature derivation, for obtaining the third feature”.
Claim 14 recites the limitation “using a combination of the first and second entity keys for the second feature” in Line 8.  There is insufficient antecedent basis for this limitation in the claim, as the preceding limitations in Lines 4 and 6 recite “first entity key for the first feature” and “second entity key for the first feature”.  Examiner is interpreting the limitation as “using a combination of the first and second entity keys for the first feature”.
Claim 16 recites the limitation “using a combination of the first and second entity keys for the second feature” in Line 8.  There is insufficient antecedent basis for this limitation in the claim, as the preceding limitations in Lines 4 and 6 recite “first entity key for the third feature” and “second entity key for the fourth feature”.  Examiner is interpreting the limitation as “using a combination of the first and second entity keys for the third and fourth features”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Simon Fraser University (“OOP: Classes for Geometric Shapes”; hereinafter SFU) in view of Gao et. al. (US 2019/0079957 A1; hereinafter Gao).
As per Claim 1, SFU teaches obtaining feature configurations for a set of features (SFU discloses classes representing Point, Circle, Segment, and Triangle.  These geometric entities are each features, and the classes are feature configurations, as they describe properties of the features.)
obtaining, from the feature configurations:  an anchor comprising metadata for accessing a first feature in an environment (SFU, Page 1, discloses a Point class, wherein a Point is a first feature.  Metadata is data providing information about one or more aspects of the data.  As such, the name of the class, “Point”, is metadata of the class Point.  This metadata is for accessing the feature, as the name “Point” is used in Page 3:  “begin = new Point (begin_x, begin_y)”.  The Instant Specification discloses that an “anchor” may be a “class” in [0046]:  “For example, anchors 222 may include locations or paths of the features in the environments; classes, functions, methods, calls, and/or other mechanisms for accessing data related to the features; and/or formulas or operations for calculating and/or generating the features from the data.” A computer application runs in an environment. Therefore, the Point class is an anchor comprising metadata for accessing a first feature in an environment.)
A feature derivation for generating a second feature from the first feature (SFU, Page 3, discloses a class “Segment”, which generates a second feature (a Line Segment) from the first feature (a Point), as the Segment comprises properties “Point begin” and “Point end”.  Thus, the Segment class is a feature derivation for generating a second feature from the first feature).
Using one or more attributes of the anchor to retrieve, by one or more computer systems, one or more feature values of the first feature from the environment (SFU, Page 3, discloses that a Segment comprises a Point called “begin”:  “begin = new Point(begin_x, begin_y);”  Point is the first feature.  SFU, Page 3, uses an attribute of the anchor to retrieve one or more values of the first feature from the environment:  “return dist(begin.x, begin.y, end.x, end.y)”.  Here, “begin.x” is an attribute (“x”) of the anchor (Point class) of the first feature (a Point).  The feature value (the X coordinate of the point) is retrieved.  This is written in object oriented code, and is thus performed by one or more computer systems.)
using the feature derivation to generate, by the one or more computer systems, one or more additional feature values of the second feature from the one or more feature values of the first feature  (SFU, Page 3, discloses:  “float length() { return dist(begin.x, begin.y, end.x, end.y) }.   Here, within the feature derivation (the “Segment” class), there is a function to calculate the length.  The length is a feature value of the second feature (the Segment).  It is generated from one or more feature values of the first feature (Point “begin”). This is written in object oriented code, and is thus performed by one or more computer systems).
However, SFU does not teach providing the one or more additional feature values for use with one or more machine learning models.
Gao teaches providing the one or more additional feature values for use with one or more machine learning models.  (Gao, [0051], discloses: “Management apparatus 204 may generate, for each feature set in data repository 134, a standardized schema 216 that is used to manage and share the feature set across teams and/or statistical models”.  Here, Gao discloses providing feature values (“feature set”) to statistical models.  Gao, Para [0034], discloses:  “The statistical models may include, but are not limited to, regression models, artificial neural networks, support vector machines, decision trees, naïve Bayes classifiers, Bayesian networks, hierarchical models, and/or ensemble models.”  Here, Gao discloses that the statistical models may be machine learning models (“artificial neural networks” are machine learning models).  Thus, Gao discloses providing feature values to one or more machine learning models.)
SFU and Gao are analogous art because they are in the field of endeavor of software development.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the computer program product of SFU, with the feature management method of Gao. The modification would have been obvious because one of ordinary skill in the art would be motivated to save time and resources on feature selection (Gao, Para [0005-0007], “However, significant time, effort, and overhead may be spent on feature selection during creation and training of statistical models for analytics. For example, a data set for a statistical model may have thousands to millions of features, including features that are created from combinations of other features, while only a fraction of the features and/or combinations may be relevant and/or important to the statistical model. At the same time, training and/or execution of statistical models with large numbers of features typically require more memory, computational resources, and time than those of statistical models with smaller numbers of features. Excessively complex statistical models that utilize too many features may additionally be at risk for overfitting. Additional overhead and complexity may be incurred during sharing and organizing of feature sets. For example, a set of features may be shared across projects, teams, or usage contexts by denormalizing and duplicating the features in separate feature repositories for offline and online execution environments. As a result, the duplicated features may occupy significant storage resources and require synchronization across the repositories. Each team that uses the features may further incur the overhead of manually identifying 

As per Claim 2, the combination of SFU and Gao teaches the method of claim 1 as shown above, as well as wherein using the feature derivation to generate the one or more additional feature values of the second feature comprises:  
obtaining, from the feature derivation, key tags representing entities associated with the first and second features (SFU discloses, in the feature derivation (the Segment class), key tags:  “begin = new Point (begin_x, begin_y)”.  Here, the “key tags” are “begin_x” and “begin_y”, as they represent entities associated with the first feature (a Point), and are therefore also associated with the second feature (a Line Segment).  Instant Specification [0058] simply states that the following about a “key tag”:  “Key tags 242 represent entities associated with the features”.  This is accomplished by begin_x and begin_y, and thus they are “key tags”).
matching, to the key tags, entity keys associated with the first and second features from a request for feature values (SFU discloses matching entity keys with key tags:  “Segment line = new Segment (0, 0, 51, 3)”. Here, “0” and “0” are entity keys that match with the key tags “begin_x” and “begin_y”, which are associated with the first and second features.  This line of code is a request for feature values, as what is returned is an instantiated value of the concept of a Line Segment.  The Instant Specification gives some examples of “entity keys”, but gives no closed definition.  Examiner is interpreting “entity keys” as “specific values for key tags”.)
	using the matched entity keys to obtain the one or more feature values of the first feature and generate the one or more additional feature values of the second feature. (SFU teaches that the matched entity keys are used to obtain one or more feature values of the first feature:  The matched entity keys from “Segment line = new Segment (0, 0, 51, 3)” are passed into “begin = new Point (begin_x, begin_y)”.  Thus, a feature value (“begin”) of the first feature (“Point”) is obtained.  This is subsequently used to generate one or more additional feature values of the second feature:  “return dist(begin.x, begin.y, end.x, end.y)”.  Here, the additional feature value (the distance) of the second feature (a line segment) is generated.)

As per Claim 3, the combination of SFU and Gao teaches the method of claim 2 as shown above, as well as wherein using the matched entity keys to generate the one or more additional feature values of the second feature comprises:
    using a first entity key for the first feature to obtain a first feature value of the first feature (SFU discloses “Segment line = new Segment (0, 0, 51, 3)”, in which the (0, 0) portion is passed into “begin = new Point (begin_x, begin_y);”.  Here, a first entity key (“0”) is used to obtain a first feature value (“begin”) of the first feature (a Point)).
using a second entity key for the first feature to obtain a second feature value of the first feature (SFU discloses “Segment line = new Segment (0, 0, 51, 3)”, in which the (51, 3) portion is passed into “end = new Point (end_x, end_y);”.  Here, a second entity key (“51”) is used to obtain a second feature value (“end”) of the first feature (a Point)).
using the first and second feature values to generate a third feature value of the second feature. (SFU discloses “float length() { return dist(begin.x, begin.y, end.x, end.y) }.   Here, the first and second feature values (“begin” and “end”) are used to generate a third feature value (“length”) of the second feature (a Segment)).

As per Claim 9, the combination of SFU and Gao teaches the method of claim 1 as shown above, as well as wherein the feature derivation comprises at least one of: an expression for generating the second feature from the first feature; code for calculating the second feature using the first feature.  (SFU discloses:  “Segment (float begin_x, float begin_y, float end_x, float end_y) {begin = new Point (begin_x, begin_y);  end = new Point (end_x, end_y); }” Here, the constructor for the Segment class generates the second feature (the Segment, which consists of two points), from instances of the first feature (the Point class)).

As per Claim 10, the combination of SFU and Gao teaches the method of claim 1 as shown above, as well as wherein the environment is at least one of: an online environment; a nearline environment; an offline environment; a stream-processing environment; and a search-based environment.  (Gao, Para [0054], discloses “Feature-set-level attributes 234 in physical description 226 may include a location and/or a format of a feature set. For example, the location may be specified as a path, table name, and/or other representation that can be used to retrieve the feature set from an offline, online, and/or nearline storage system.”)

As per Claim 11, the combination of SFU and Gao teaches the method of claim 1 as shown above, as well as wherein the one or more computer systems execute in the environment.  (Gao, Para [0054], discloses “Feature-set-level attributes 234 in physical description 226 may include a location and/or a format of a feature set. For example, the location may be specified as a path, table name, and/or other representation that can be used to retrieve the feature set from an offline, online, and/or nearline storage system.”  Here, Gao discloses an offline, online, and/or nearline environment.  The application is running in that environment.)

As per Claim 12, SFU teaches obtaining feature configurations for a set of features (SFU discloses classes representing Point, Circle, Segment, and Triangle.  These geometric entities are each features, and the classes are feature configurations.)
obtaining, from the feature configurations:  an anchor comprising metadata for accessing a first feature in an environment (SFU, Page 1, discloses a Point class, wherein a Point is a first feature.  The name of the class, “Point”, is metadata for accessing the feature, as the name “Point” is used in Page 3:  “begin = new Point (begin_x, begin_y)”.  The Instant Specification discloses that an “anchor” may be a “class” in [0046]:  “For example, anchors 222 may include locations or paths of the features in the environments; classes, functions, methods, calls, and/or other mechanisms for accessing data related to the features; and/or formulas or operations for calculating and/or generating the features from the data.” Therefore, the Point class is an anchor comprising metadata for accessing a first feature in an environment.)
key tags representing entities associated with the set of features (SFU discloses, in a feature configuration (the Segment class), key tags:  “begin = new Point (begin_x, begin_y)”.  Here, the “key tags” are “begin_x” and “begin_y”, as they represent entities associated with the first feature (a Point), which is part of the set of features.  Instant Specification [0058] simply states that the following about a “key tag”:  “Key tags 242 represent entities associated with the features”.  This is accomplished by begin_x and begin_y, and thus they are “key tags”).

matching, to the key tags by one or more computer systems, entity keys from a request for feature values (SFU discloses matching entity keys with key tags:  “Segment line = new Segment (0, 0, 51, 3)”. Here, “0” and “0” are entity keys that match with the key tags “begin_x” and “begin_y”.  This line of code is a request for feature values, as what is returned is an instantiated value of the concept of a Line Segment.  The Instant Specification gives some examples of “entity keys”, but gives no closed definition.  Examiner is interpreting “entity keys” as “specific values for key tags”. This is written in object oriented code, and is thus performed by one or more computer systems.)
using the matched entity keys and the anchor to obtain, by the one or more computer systems, one or more feature values of the first feature from the environment (SFU teaches that the matched entity keys are used to obtain one or more feature values of the first feature:  The matched entity keys from “Segment line = new Segment (0, 0, 51, 3)” are passed into “begin = new Point (begin_x, begin_y)”.  Thus, a feature value (“begin”) of the first feature (“Point”) is obtained. This is written in object oriented code, and is thus performed by one or more computer systems.)
However, SFU does not teach providing the one or more additional feature values for use with one or more machine learning models.
Gao teaches providing the one or more additional feature values for use with one or more machine learning models.  (Gao, [0051], discloses: “Management apparatus 204 may generate, for each feature set in data repository 134, a standardized schema 216 that is used to manage and share the feature set across teams and/or statistical models”.  Here, Gao discloses providing feature values (“feature set”) to statistical models.  Gao, Para [0034], discloses:  “The statistical models may include, but are not limited to, regression models, artificial neural networks, support vector machines, decision trees, naïve Bayes classifiers, Bayesian networks, hierarchical models, and/or ensemble models.”  Here, Gao discloses that the statistical models may be machine learning models (“artificial neural networks” are machine learning models).  Thus, Gao discloses providing feature values to one or more machine learning models.)

As per Claim 13, the combination of SFU and Gao teaches the method of claim 12 as shown above, as well as further comprising:  obtaining, from the feature configurations, a feature derivation for generating a second feature from the first feature (SFU, Page 3, discloses a class “Segment”, which generates a second feature (a Line Segment) from the first feature (a Point), as the Segment comprises properties “Point begin” and “Point end”)
(SFU teaches that the matched entity keys are used to obtain one or more feature values of the first feature:  The matched entity keys from “Segment line = new Segment (0, 0, 51, 3)” are passed into “begin = new Point (begin_x, begin_y)”.  Thus, a feature value (“begin”) of the first feature (“Point”) is obtained.  This is subsequently used to generate one or more additional feature values of the second feature:  “return dist(begin.x, begin.y, end.x, end.y)”.  Here, the additional feature value (the distance) of the second feature (a line segment) is generated.)

As per Claim 14, the combination of SFU and Gao teaches the method of claim 13 as shown above, as well as wherein using the matched entity keys and the feature derivation to generate the one or more additional feature values of the second feature comprises: 
using a first entity key for the first feature to obtain a first feature value of the first feature (SFU discloses “Segment line = new Segment (0, 0, 51, 3)”, in which the (0, 0) portion is passed into “begin = new Point (begin_x, begin_y);”.  Here, a first entity key (“0”) is used to obtain a first feature value (“begin”) of the first feature (a Point)).
using a second entity key for the first feature to obtain a second feature value of the first feature (SFU discloses “Segment line = new Segment (0, 0, 51, 3)”, in which the (51, 3) portion is passed into “end = new Point (end_x, end_y);”.  Here, a second entity key (“51”) is used to obtain a second feature value (“end”) of the first feature (a Point)).
(Note:  See 112(b) section.  Examiner is interpreting as:  “using a combination of the first and second entity keys for the first feature, the first feature value, and the second feature value to generate a third feature value of the second feature”.  SFU discloses “Segment line = new Segment (0, 0, 51, 3)”, in which the (0, 0) portion is passed into “begin = new Point (begin_x, begin_y); end = new Point (end_x, end_y)”.  Here, a first entity key (“0”) is used to obtain a first feature value (“begin”) of the first feature (a Point)). Also, a second entity key (“51”) is used to obtain a second feature value (“end”) of the first feature (a Point)).   SFU discloses “float length() { return dist(begin.x, begin.y, end.x, end.y) }.   Here, a combination of the first and second feature values (“begin” and “end”), which were obtained by the first and second entity keys for the first feature, is used to generate a third feature value (“length”) of the second feature (a Segment)).

As per Claim 18, the combination of SFU and Gao teaches the method of claim 12 as shown above, as well as wherein the entity keys are associated with at least one of: a member; a company; and a job. (Gao, Para [0045], discloses:

    PNG
    media_image1.png
    106
    350
    media_image1.png
    Greyscale

Gao, Para [0046], discloses:  “In the above representation, the feature data includes a member identifier (i.e., “member_sk”) of 32803 for the member”.  Here, an entity key (“32803”) is matched with a key tag (“member_sk”).  The entity key is a member identifier, and is thus associated with a member.)

As per Claim 19, Claim 19 is a non-transitory computer-readable storage medium claim corresponding to method Claim 1.  The difference is that Claim 19 recites a non-transitory computer-readable storage medium.  (Gao, Para [0006], discloses:  “Another embodiment includes non-transitory computer-readable storage medium”).  Claim 19 is rejected for the same reasons as Claim 1.

As per Claim 19, Claim 19 is a non-transitory computer-readable storage medium claim corresponding to method Claim 1.  The difference is that Claim 19 recites a non-transitory computer-readable storage medium.  (Gao, Para [0006], discloses:  “Another embodiment includes non-transitory computer-readable storage medium”).  Claim 19 is rejected for the same reasons as Claim 1.

As per Claim 20, Claim 20 is a non-transitory computer-readable storage medium claim corresponding to method Claim 2.  The difference is that Claim 20 recites a non-transitory computer-readable storage medium.  Claim 20 is rejected for the same reasons as Claim 2.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of SFU and Gao, further in view of Unity (“Unity User Manual v2017.1”).
As per Claim 4, the combination of SFU and Gao teaches the method of claim 1.  SFU teaches generating the one or more additional values of the second feature (SFU, Page 3, discloses:  “float length() { return dist(begin.x, begin.y, end.x, end.y) }.   Here, within the feature derivation (the “Segment” class), there is a function to calculate the length.  The length is a feature value of the second feature (the Segment).  This is the second feature because “Begin” and “End” are values of the first feature (a Point):  begin = new Point (begin_x, begin_y); end = new Point (end_x, end_y);”).
anchor of the first feature in the environment (SFU, Page 1, discloses a Point class, wherein a Point is a first feature.  The name of the class, “Point”, is metadata for accessing the feature, as the name “Point” is used in Page 3:  “begin = new Point (begin_x, begin_y)”.  The Instant Specification discloses that an “anchor” may be a “class” in [0046]:  “For example, anchors 222 may include locations or paths of the features in the environments; classes, functions, methods, calls, and/or other mechanisms for accessing data related to the features; and/or formulas or operations for calculating and/or generating the features from the data.” Therefore, the Point class is an anchor comprising metadata for accessing a first feature in an environment.)
feature derivation, based on the first feature, of the second feature in the environment feature (SFU, Page 3, discloses a class “Segment”, which generates a second feature (a Line Segment) from the first feature (a Point), as the Segment comprises properties “Point begin” and “Point end”)
However, the combination of SFU and Gao does not teach prior to generating the one or more additional values of the second feature:  using the anchor to verify a reachability of the first feature in the environment; 
Unity teaches prior to generating the one or more additional values of the second feature:  using the anchor to verify a reachability of the first feature in the environment; (Unity discloses:

    PNG
    media_image2.png
    95
    330
    media_image2.png
    Greyscale

Here, there is a first feature (GameObject) and a second feature (name).  Before generating a value of the second feature (a string representing the name), reachability of the first feature (a GameObject) is verified (“if (go)”).   The Instant Specification discloses that an “anchor” may be a “function…for accessing data” in [0046]:  “For example, anchors 222 may include locations or paths of the features in the environments; classes, functions, methods, calls, and/or other mechanisms for accessing data related to the features; and/or formulas or operations for calculating and/or generating the features from the data.” Thus, the “Find()” function is an anchor for the first feature (a GameObject).  Therefore, the reachability of the first feature is verified by using the anchor.)
using the feature derivation to verify, based on the reachability of the first feature, an inherited reachability of the second feature in the environment (Unity discloses:

    PNG
    media_image2.png
    95
    330
    media_image2.png
    Greyscale

Here, there is a feature derivation (“go.name” derives the second feature, the name, from the GameObject).  This is used to verify an inherited reachability of the second feature, as the “Debug.Log(go.name)” verifies, in the debug log, that the name is reachable.  This reachability is inherited from the first feature (GameObject).  If the GameObject is not reachable (“go” is null), then accessing go.name would result in a NullReferenceException.  Conversely, if the GameObject is reachable, then the name is reachable.)
	SFU, Gao, and Unity are analogous art because they are in the field of endeavor of software development.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the computer program product of SFU and Gao, with the null reference checks of Unity. The modification would have been obvious because one of ordinary skill in the art would be motivated to avoid user frustration if the system crashes during use (Unity:  “Because we are accessing a game object that doesn’t exist the run-time gives us a NullReferenceException.  Although it can be frustrating when this happens it just means the script needs to be more careful.”)

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of SFU and Gao, further in view of Cornell (“CS1130. Transition to OO programming. Spring 2012”).
As per Claim 5, the combination of SFU and Gao teaches the method of claim 1.  SFU teaches obtaining, from the feature configurations, feature types for the first and second features (SFU discloses classes representing Point, Circle, Segment, and Triangle.  These geometric entities are each features, and the classes are feature configurations.  In object oriented programming, classes are also types.  While Point is made up of primitive type “float”, Point itself is also a type that can be used to instantiate a variable (as in “Point begin;  Point end;”).  The second feature, “Segment”, is a class, and also therefore a type.)
using the feature derivation to generate the one or more additional feature values.  (SFU, Page 3, discloses:  “float length() { return dist(begin.x, begin.y, end.x, end.y) }.   Here, within the feature derivation (the “Segment” class), there is a function to calculate the length.  The length is a feature value of the second feature (the Segment), and is an additional feature value.)
However, the combination of SFU and Gao does not explicitly teach using the feature types and the feature derivation to verify a compatibility of the first and second features prior to generating the one or more additional feature values.
Cornell teaches using the feature types and the feature derivation to verify a compatibility of the first and second features prior to execution [generating the one or more additional feature values].  (Cornell, “Strong Typing”, states:  “Much (but not all) of safety is enforced by strong typing —this term, too, is not well defined, so let's explain what we mean by it here. First, the type of every variable and every expression is a syntactic property —known by looking at the program, without resorting to executing it. Second, a variable may be used only in ways that respect its type —for example, it is impossible to perform double operations on an int value (the int value must first be cast to double format), or to use a boolean value as an integer. Thus, syntactically, it is impossible to have an operation disregard the types of its operands, to interpret a value as something that it is not.”  Here, Cornell discloses that feature types (“type of every variable”) and feature derivation (“perform…operations”) are analyzed in such a way that “a variable may be used only in ways that respect its type —for example, it is impossible to perform double operations on an int value”.  Here, Cornell indicates that the program will not be executed unless the feature types are compatible, and thus this verification of compatibility must happen before the “operations” which, as taught by SFU, are executed in order to generate additional feature values.)
SFU, Gao, and Cornell are analogous art because they are in the field of endeavor of software development.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the computer program product of SFU and Gao, with the strong typing of Cornell. The modification would have been obvious because one of ordinary skill in the art would be motivated to save money on development time (Cornell, “Benefits of safety and strong typing”:  “In all cases, finding errors early, at compile time, can save immense amounts of time. Safety and strong typing make possible the early detection of many errors.”)

Claims 6, 7, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of SFU and Gao, further in view of Xin et. al. (US 2015/0379166 A1; hereinafter Xin).
As per Claim 6, the combination of SFU and Gao teaches the method of claim 1.  SFU teaches feature configurations for first and second features (SFU discloses classes representing Point, Circle, Segment, and Triangle.  These geometric entities are each features, and the classes are feature configurations.  Point and Segment are first and second features.)
However, SFU does not teach using the feature configurations to generate a dependency graph comprising the first and second features.
Xin teaches using the feature configurations to generate a dependency graph comprising the first and second features. (Xin, Para [0004], discloses:  “The disclosed embodiments relate to data analysis techniques. More specifically, the disclosed embodiments relate to techniques for performing feature selection in statistical models used in data analysis by compiling configurations for the statistical models that include compilation parameters associated with the feature selection.”  Here, Xin discloses feature configurations (“configurations…that include parameters associated with the feature selection”).  Xin, Para [0055], discloses:  “Before configurations 236-238 are compiled, a compilation-management apparatus 204 may obtain a dependency graph 214 of feature sources, transformers, and/or an assembler associated with statistical model 202.”  Here, Xin discloses a dependency graph that is generated using the statistical model 202.  Figure 2 shows that the statistical model 202 consists of a plurality of configurations 236-238.  Therefore, Xin discloses using the feature configurations to generate a dependency graph.  Xin discloses feature configurations 236-238, which comprises first and second features.)
using the dependency graph to derive an evaluation order associated with the first and second features (Xin, Para [0055], discloses:  “Compilation-management apparatus 204 may use dependency graph 214 to derive an evaluation order 216 associated with the corresponding configurations for statistical model 202. For example, compilation-management apparatus 204 may generate an evaluation order so that a configuration is not compiled until all of the configuration's dependencies (e.g., other configurations) have been compiled.”  Here, Xin discloses using the dependency graph to derive an evaluation order associated with the first and second features (“configurations for statistical model 202”)).
SFU, Gao, and Xin are analogous art because they are in the field of endeavor of software development.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the computer program product of SFU and Gao, with the feature selection method of Xin. The modification would have been obvious because one of ordinary skill in the art would be motivated to save time and resources on feature selection (Xin, Para [0005-0006], “However, significant time, effort, and overhead may be spent on feature selection during creation and training of statistical models for analytics. For example, a data set for a statistical model may have thousands to millions of features, including features that are created from combinations of other features, while only a fraction of the features and/or combinations may be relevant and/or important to the statistical model. At the same time, training and/or execution of statistical models with large numbers of features typically require more memory, computational resources, and time than those of statistical models with smaller numbers of features. Excessively complex statistical models that utilize too many features may additionally be at risk for overfitting. Consequently, creation and use of statistical models in analytics may 

As per Claim 7, the combination of SFU and Gao teaches the method of claim 1.  SFU teaches obtaining, from the feature configurations, a feature derivation for generating a feature from another feature (SFU discloses classes representing Point, Circle, Segment, and Triangle.  These geometric entities are each features, and the classes are feature configurations, as they describe properties of the features.  SFU, Page 3, discloses a class “Segment”, which generates a second feature (a Line Segment) from the first feature (a Point), as the Segment comprises properties “Point begin” and “Point end”.  Thus, the Segment class is a feature derivation for generating a second feature from the first feature.)
using the feature derivation to generate a feature value of a feature from one or more values of another feature (SFU, Page 3, discloses:  “float length() { return dist(begin.x, begin.y, end.x, end.y) }.   Here, within the feature derivation (the “Segment” class), there is a function to calculate the length.  The length is a feature value of the second feature (the Segment).  It is generated from one or more feature values of the first feature (Point begin and Point end)).
  However, SFU does not teach obtaining, from the feature configurations, an additional feature derivation for generating a third feature from the second feature; using the additional feature derivation to generate a feature value of the third feature from the one or more additional feature values of the second feature.
Xin teaches obtaining, from the feature configurations, an additional feature derivation for generating a third feature from the second feature (Xin, Para [0004], discloses:  “The disclosed embodiments relate to data analysis techniques. More specifically, the disclosed embodiments relate to techniques for performing feature selection in statistical models used in data analysis by compiling configurations for the statistical models that include compilation parameters associated with the feature selection.”  Here, Xin discloses feature configurations (“configurations…that include parameters associated with the feature selection.  Xin, Para [0033], discloses:  “As mentioned above and/or in the above-referenced application, configurations 236-238 may use a domain-specific language to describe feature sources, transformers, assemblers, and/or other components associated with statistical model 202”.  Here, Xin discloses that “transformers” can be obtained from the feature configurations.  Xin, Para [0025], discloses:  “Transformers 110 may transform input feature vectors 118 from feature sources 108 and/or other transformers into output feature vectors 120 that may be used by other transformers and/or assembler 112”.  Here, Xin discloses that transformers derive features from other features (“input feature vectors…into output feature vectors”), and thus “transformers” are feature derivations.  Therefore, Xin teaches obtaining feature derivations from feature configurations.  Xin, Figure 3, discloses generating a third feature from the second feature, using Transformer 318:

    PNG
    media_image3.png
    680
    570
    media_image3.png
    Greyscale


using the additional feature derivation to generate a feature value of the third feature from the one or more additional feature values of the second feature (Xin, as shown just above in the annotated Figure 3, discloses an additional feature derivation for generating a third feature from the second feature.  Xin also discloses in [0025] Lines 18-22:  “Transformers 110 may additionally include an interaction transformer that calculates an outer product of a first set of input features and a second set of input features, thus identifying positive and/or negative correlations between the first and second sets of input features.”  Here, Xin discloses using the additional feature derivation (“Transformer”) to generate a feature value of a feature (“outer product”) from one or more feature values of another feature (“first set of input features”).  Thus, Xin’s Transformer 318 in Figure 3 discloses using the additional feature derivation to generate a feature value of the third feature from the one or more additional feature values of the second feature.)

As per Claim 15, the combination of SFU and Gao teaches the method of claim 12.  SFU teaches obtaining, from the feature configurations, a feature derivation for generating a feature from another feature (SFU discloses classes representing Point, Circle, Segment, and Triangle.  These geometric entities are each features, and the classes are feature configurations, as they describe properties of the features.  SFU, Page 3, discloses a class “Segment”, which generates a second feature (a Line Segment) from the first feature (a Point), as the Segment comprises properties “Point begin” and “Point end”.  Thus, the Segment class is a feature derivation for generating a second feature from the first feature.)
matching, to the key tags, entity keys from a request (SFU discloses, in the feature derivation (the Segment class), key tags:  “begin = new Point (begin_x, begin_y)”.  Here, the “key tags” are “begin_x” and “begin_y”, as they represent entities associated with a feature (a Point).  Instant Specification [0058] simply states that the following about a “key tag”:  “Key tags 242 represent entities associated with the features”.  This is accomplished by begin_x and begin_y, and thus they are “key tags”.  SFU discloses matching entity keys with key tags:  “Segment line = new Segment (0, 0, 51, 3)”. Here, “0” and “0” are entity keys that match with the key tags “begin_x” and “begin_y”.  This line of code is a request, as it requests the processor to perform a function.  The Instant Specification gives some examples of “entity keys”, but gives no closed definition.  Examiner is interpreting “entity keys” as “specific values for key tags”.)
and using the matched entity keys to generate one or more feature values from feature values of two other features (SFU teaches that “Segment line = new Segment (0, 0, 51, 3)” is passed into “begin = new Point (begin_x, begin_y); end = new Point (end_x, end_y), wherein the key tags are begin_x, begin_y, end_x, and end_y, and the entity keys are 0, 0, 51, and 3.  These are subsequently used to generate one or more additional feature values of another feature:  “return dist(begin.x, begin.y, end.x, end.y)”.  Here, the additional feature value (the distance) of another feature (a line segment) is generated.  This is generated from feature values of two other features (Point “begin” and Point “end”)).
However, SFU does not teach obtaining, from the feature configuration, a feature derivation for generating a second feature from a third feature and a fourth feature; using the matched additional entity keys to generate one or more additional feature values of the second feature from feature values of the third and fourth features.
Xin teaches obtaining, from the feature configuration, a feature derivation for generating a second feature from a third feature and a fourth feature (Xin, Para [0004], discloses:  “The disclosed embodiments relate to data analysis techniques. More specifically, the disclosed embodiments relate to techniques for performing feature selection in statistical models used in data analysis by compiling configurations for the statistical models that include compilation parameters associated with the feature selection.”  Here, Xin discloses feature configurations (“configurations…that include parameters associated with the feature selection.  Xin, Para [0033], discloses:  “As mentioned above and/or in the above-referenced application, configurations 236-238 may use a domain-specific language to describe feature sources, transformers, assemblers, and/or other components associated with statistical model 202”.  Here, Xin discloses that “transformers” can be obtained from the feature configurations.  Xin, Para [0025], discloses:  “Transformers 110 may transform input feature vectors 118 from feature sources 108 and/or other transformers into output feature vectors 120 that may be used by other transformers and/or assembler 112”.  Here, Xin discloses that transformers derive features from other features (“input feature vectors…into output feature vectors”), and thus “transformers” are feature derivations.  Therefore, Xin teaches obtaining feature derivations from feature configurations.  Xin, Figure 3, discloses generating a second feature from a third and fourth feature, using Transformer 318:

    PNG
    media_image4.png
    688
    679
    media_image4.png
    Greyscale

[using the matched additional entity keys to] generate one or more additional feature values of the second feature from feature values of the third and fourth features.  (Xin, as shown just above in the annotated Figure 3, discloses an additional feature derivation for generating a second feature from a third and fourth feature.  Xin also discloses in [0025] Lines 18-22:  “Transformers 110 may additionally include an interaction transformer that calculates an outer product of a first set of input features and a second set of input features, thus identifying positive and/or negative correlations between the first and second sets of input features.”  Here, Xin discloses using the additional feature derivation (“Transformer”) to generate a feature value of a feature (“outer product”) from feature values of two other features (“first set of input features and a second set of input features”).  Thus, Xin’s Transformer 318 in Figure 3 discloses using the additional feature derivation to generate a feature value of the second feature from feature values of the third and fourth features.  SFU, as shown above, teaches matched entity keys.)

As per Claim 16, the combination of SFU and Gao teaches the method of claim 15.  SFU teaches wherein using the matched entity keys and the feature derivation to generate the one or more additional feature values of the second feature comprises: 
using a first entity key for the first feature to obtain a first feature value of the first feature (SFU discloses “Segment line = new Segment (0, 0, 51, 3)”, in which the (0, 0) portion is passed into “begin = new Point (begin_x, begin_y);”.  Here, a first entity key (“0”) is used to obtain a first feature value (“begin”) of the first feature (a Point)).
using a second entity key for the second feature to obtain a second feature value of the second feature (SFU discloses “Segment line = new Segment (0, 0, 51, 3)”, in which the (51, 3) portion is passed into “end = new Point (end_x, end_y);”.  Here, a second entity key (“51”) is used to obtain a second feature value (“end”) of the second feature (another Point)).
using a combination of the first and second entity keys for the first and second features, the first feature value, and the second feature value to generate a third feature value of a third (SFU discloses “Segment line = new Segment (0, 0, 51, 3)”, in which the (0, 0) portion is passed into “begin = new Point (begin_x, begin_y); end = new Point (end_x, end_y)”.  Here, a first entity key (“0”) is used to obtain a first feature value (“begin”) of the first feature (a Point)). Also, a second entity key (“51”) is used to obtain a second feature value (“end”) of the second feature (another Point)).   SFU discloses “float length() { return dist(begin.x, begin.y, end.x, end.y) }.   Here, a combination of the first and second feature values (“begin” and “end”), which were obtained by the first and second entity keys for the first and second features, is used to generate a third feature value (“length”) of a third feature (a Segment)).
However, SFU does not teach using a first entity key for the third feature to obtain a first feature value of the third feature; using a second entity key for the fourth feature to obtain a second feature value of the fourth feature; using a combination of the first and second entity keys for the (edit, see 112(b):  third and fourth) features, the first feature value, and the second feature value to generate a third feature value of the second feature.
Xin teaches [using a first entity key for the third feature to obtain] a first feature value of the third feature (Xin, Figure 3, Label 336, discloses a first feature value of a third feature.  SFU teaches using an entity key to obtain a feature value.)
[using a second entity key for the fourth feature to obtain] a second feature value of the fourth feature  (Xin, Figure 3, Label 338, discloses a second feature value of a fourth feature.  SFU teaches using an entity key to obtain a feature value.)
using a combination of [the first and second entity keys for the third and fourth features] the first feature value of the third feature, and the second feature value of the fourth feature to generate a third feature value of the second feature.  (Xin, Para [0004], discloses:  “The disclosed embodiments relate to data analysis techniques. More specifically, the disclosed embodiments relate to techniques for performing feature selection in statistical models used in data analysis by compiling configurations for the statistical models that include compilation parameters associated with the feature selection.”  Here, Xin discloses feature configurations (“configurations…that include parameters associated with the feature selection.  Xin, Para [0033], discloses:  “As mentioned above and/or in the above-referenced application, configurations 236-238 may use a domain-specific language to describe feature sources, transformers, assemblers, and/or other components associated with statistical model 202”.  Here, Xin discloses that “transformers” can be obtained from the feature configurations.  Xin, Para [0025], discloses:  “Transformers 110 may transform input feature vectors 118 from feature sources 108 and/or other transformers into output feature vectors 120 that may be used by other transformers and/or assembler 112”.  Here, Xin discloses that transformers derive features from other features (“input feature vectors…into output feature vectors”), and thus “transformers” are feature derivations.  Therefore, Xin teaches obtaining feature derivations from feature configurations.  Xin, Figure 3, discloses generating a second feature from a third and fourth feature, using Transformer 316.)

As per Claim 17, the combination of SFU and Gao teaches the method of claim 12.  SFU teaches feature configurations for first and second features (SFU discloses classes representing Point, Circle, Segment, and Triangle.  These geometric entities are each features, and the classes are feature configurations.  Point and Segment are first and second features.)
However, SFU does not teach using the feature configurations to generate a dependency graph comprising the first and second features.
Xin teaches using the feature configurations to generate a dependency graph comprising the first and second features. (Xin, Para [0004], discloses:  “The disclosed embodiments relate to data analysis techniques. More specifically, the disclosed embodiments relate to techniques for performing feature selection in statistical models used in data analysis by compiling configurations for the statistical models that include compilation parameters associated with the feature selection.”  Here, Xin discloses feature configurations (“configurations…that include parameters associated with the feature selection”).  Xin, Para [0055], discloses:  “Before configurations 236-238 are compiled, a compilation-management apparatus 204 may obtain a dependency graph 214 of feature sources, transformers, and/or an assembler associated with statistical model 202.”  Here, Xin discloses a dependency graph that is generated using the statistical model 202.  Figure 2 shows that the statistical model 202 consists of a plurality of configurations 236-238.  Therefore, Xin discloses using the feature configurations to generate a dependency graph.  Xin discloses feature configurations 236-238, which comprises first and second features.)
using the dependency graph to derive an evaluation order associated with the first and second features (Xin, Para [0055], discloses:  “Compilation-management apparatus 204 may use dependency graph 214 to derive an evaluation order 216 associated with the corresponding configurations for statistical model 202. For example, compilation-management apparatus 204 may generate an evaluation order so that a configuration is not compiled until all of the configuration's dependencies (e.g., other configurations) have been compiled.”  Here, Xin discloses using the dependency graph to derive an evaluation order associated with the first and second features (“configurations for statistical model 202”)).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of SFU and Gao in view of Xin, further in view of Brinson et. al. (US 2012/0141021 A1; hereinafter Brinson).
As per Claim 8, the combination of SFU and Gao teaches the method of claim 1.  SFU teaches obtaining, from the feature configurations, an anchor for a feature and a feature derivation for generating the feature from another feature (SFU discloses classes representing Point, Circle, Segment, and Triangle.  These geometric entities are each features, and the classes are feature configurations, as they describe properties of the features.  SFU, Page 1, discloses a Point class, wherein a Point is a feature  The Instant Specification discloses that an “anchor” may be a “class” in [0046]:  “For example, anchors 222 may include locations or paths of the features in the environments; classes, functions, methods, calls, and/or other mechanisms for accessing data related to the features; and/or formulas or operations for calculating and/or generating the features from the data.”  Therefore, the Point class is an anchor for a first feature, obtained from a feature configuration.  SFU, Page 3, discloses a class “Segment”, which generates a second feature (a Line Segment) from the first feature (a Point), as the Segment comprises properties “Point begin” and “Point end”.  Thus, the Segment class is a feature derivation for generating a second feature from the first feature, obtained from a feature configuration.  As noted above, a class itself is an Anchor, and thus the Segment class may also be considered an anchor, and it is both an anchor and a feature derivation.)
using a mechanism to obtain a feature from an anchor (SFU discloses, as shown above, the Point class is an anchor for a first feature.  The anchor comprises metadata for accessing the feature.  Metadata is data providing information about one or more aspects of the data.  As such, the name of the class, “Point”, is metadata of the class Point.  This metadata is for accessing the feature, as the name “Point” is used in Page 3:  “begin = new Point (begin_x, begin_y)”.    Thus, SFU discloses obtaining a feature from an anchor, via the mechanism of the class constructor.)
However, SFU fails to teach obtaining, from the feature configurations, an additional anchor for a third feature and a feature derivation for generating the third feature from a fourth feature; selecting a mechanism for obtaining the third feature from the additional anchor and the feature derivation; using the mechanism to obtain a feature value of the third feature.
Xin teaches [obtaining, from the feature configurations, an additional anchor for a] third feature and a feature derivation for generating the third feature from a fourth feature;.  (Xin, Figure 3, discloses):

    PNG
    media_image5.png
    686
    664
    media_image5.png
    Greyscale

Here, Xin discloses a third and fourth feature 342 and 344.  Xin also discloses a feature derivation for generating the third from the fourth feature (“Transformer 318”)).
using a mechanism to obtain a feature value of the third feature (Xin, as shown just above in the annotated Figure 3, discloses an additional feature derivation for generating a third feature from a fourth feature.  Xin also discloses in [0025] Lines 18-22:  “Transformers 110 may additionally include an interaction transformer that calculates an outer product of a first set of input features and a second set of input features, thus identifying positive and/or negative correlations between the first and second sets of input features.”  Here, Xin discloses using the additional feature derivation (“Transformer”) to generate a feature value of a feature (“outer product”) from feature values of two other features (“first set of input features and a second set of input features”).  Thus, Xin’s Transformer 318 in Figure 3 discloses using the additional feature derivation to generate a feature value of the third feature from a feature value of the fourth feature.)
However, the combination of SFU and Xin thus far fails to teach selecting a mechanism for obtaining the third feature from the additional anchor and the feature derivation
Brinson teaches selecting a mechanism for obtaining the [third] feature from the additional anchor and the feature derivation (Brinson, Para [0165], discloses:  “At block 404 of FIG. 16, the algorithm values for the TDE are retrieved from the algorithm value cache; if the algorithm value cache is unavailable, the algorithm values are calculated for the TDE.”  Here, Brinson discloses two possible mechanisms for obtaining a feature.  One possible mechanism is retrieving the value from a cache, which is using an anchor, as Instant Specification [0046] discloses “anchors 222 may include locations or paths of the features in the environments”.  The other possible mechanism is calculating the values (feature derivation).  The mechanism is selected by determining if the cache is available or not.  If the cache is available, the value is obtained from the anchor.  Otherwise, the value is obtained from the feature derivation.)
SFU, Gao, Xin, and Brinson are analogous art because they are in the field of endeavor of software development.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ruellan et. al. (US 2003/0050942 A1) discloses a markup language that includes anchors that comprise URIs to access resources.  See Figure 4a with the “href” anchor and feature derivations like “getDimensions”.
Lucas et. al. (US 2008/0120594 A1), Fig. 3, discloses several feature configurations, some including anchors that indicate their location (“path”), and feature derivations that calculate second features from first features
Lucas et. al. (US 2009/0276479 A1),Para [0227], discloses code that includes feature configurations comprising an anchor, as well as feature derivations for calculating second features from first features
Duggal et. al. (US 2017/0323089 A1), Fig. 4, discloses feature configurations (objects) that each comprise URI (anchor), metadata, and relationships
Kopp et. al. (US 2012/0005645 A1), Para [0037], discloses object models that comprise anchors
Fuchs (US 2017/0061320 A1) discloses Resource Description Framework graph, where resources comprise URIs (anchors) and key tags and entity keys (Para [0042])

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD A SIEGER whose telephone number is (571)272-9710.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571) 272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/L.A.S./Examiner, Art Unit 2126                                                                                                                                                                                                        


/ANN J LO/Supervisory Patent Examiner, Art Unit 2126